UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:April 30, 2014 Date of reporting period:April 30, 2014 Item 1. Reports to Stockholders. SiM Dynamic Allocation Diversified Income Fund SiM Dynamic Allocation Equity Income Fund Annual Report April 30, 2014 SiM Dynamic Allocation Funds May 28, 2014 Dear Fellow Shareholder: We are pleased to present our combined annual report for the SiM Dynamic Allocation Diversified Income Fund (the “Diversified Income Fund”) (NASDAQ: SDDAX, SDDCX) and the SiM Dynamic Allocation Equity Income Fund (the “Equity Income Fund” and together with the Diversified Income Fund, the “Funds”) (NASDAQ: SDEAX, SDECX) for the fiscal year ended April 30, 2014. At the end of the period, the combined net asset value of the Funds was $51.85 million. The Funds seek to provide investors with a combination of current income generation, long-term capital preservation, and potential growth opportunities within an appropriate risk and portfolio positioning framework.Each Fund is an actively managed combination primarily of ETFs, allowing for efficient diversification through dynamic allocation.While both Funds generally hold the same securities, the individual Fund’s specific risk management, risk positioning, and Fund positioning across asset classes, style, sectors, size, industry, country, quality and maturity, are driven by the overall strategy for each of the Funds. The Diversified Income Fund emphasizes growth of income, with some long-term capital appreciation, while the Equity Income Fund focuses on long-term capital appreciation, with some growth of income. Both Funds seek to benefit from the income bias inherent in our investment philosophy. Through a disciplined and methodical investment process, Strategic Income Management, LLC (“SiM”) has established a long-term approach to ascertain value within the asset allocation and high yield markets – while ever cognizant of the importance of income as a component of total return. Combining a high quality, focused and experienced team with proven investment approaches provides the foundation for achieving long-term client objectives. Fund Performance Overview Please refer to the performance chart below for specific details on the Funds’ six-month, one year and since inception performance results on both an absolute and relative basis.As shown, both Funds have gained back some ground relative to their respective Morningstar peer group category averages over the trailing six months, but still lag over the trailing 12 month period.Since the Funds’ inception on June 21, 2011 through April 30, 2014, they each rank in the top half of their respective Morningstar peer group categories: the Diversified Income Fund finished the period ranked in the top 47th percentile of its peer group, based on total returns, out of onservative Allocation Funds, while the Equity Income Fund was in the top 43rd percentile, based on total returns, out of ggressive Allocation Funds. For the 1 year period ending April 30, 2014, the Diversified Income Fund was ranked 82 out of 749 funds and the Equity Income Fund was ranked 81 out of 415 funds. 1 SiM Dynamic Allocation Funds Performance Chart Performance through April 30, 2014 6 Month 1 Year Since Inception1 Return Return % Rank Return % Rank Diversified Income Fund – Class A (No Load) 4.28% 2.58% 82 6.32% 47 Diversified Income Fund – Class A (Load) 0.33% -1.28% 4.90% Diversified Income Fund – Class C (No Load) 3.87% 1.80% 5.55% Diversified Income Fund – Class C (Load) 2.87% 0.82% 5.55% Morningstar Conservative Allocation Category2 3.61% 5.02% 6.21% 65% BarCap US Agg Bond / 29% Russell 3000 Index / 5% MSCI EAFE Index / 1% MSCI EM Index 3.63% 6.26% 7.36% Equity Income Fund – Class A (No Load) 5.14% 11.35% 81 10.33% 43 Equity Income Fund – Class A (Load) -0.65% 5.22% 8.18% Equity Income Fund – Class C (No Load) 4.83% 10.53% 9.58% Equity Income Fund – Class C (Load) 3.83% 9.53% 9.58% Morningstar Aggressive Allocation Category2 5.01% 13.21% 10.12% 15% BarCap US Agg Bond / 66% Russell 3000 Index / 16% MSCI EAFE Index / 3% MSCI EM Index 6.07% 15.60% 12.62% BarCap US AggregateBond Index 1.74% -0.26% 3.24% Russell 3000 Index 7.83% 20.78% 16.27% MSCI EAFE Net (USD) Index 4.44% 13.35% 8.48% MSCI Emerging Markets Net (USD) Index -2.98% -1.84% -1.45% 1 Since-Inception date is June 21, 2011. 2 The Morningstar Conservative Allocation Category included 749 and 625 funds for the one year and since inception periods, respectively. The Morningstar Aggressive Allocation Category included 415 and 365 funds for the one year and since inception periods, respectively. Returns for periods over one year are annualized. Category returns are Category average returns. For Diversified Income Fund: Gross expense: Class A: 3.00%Class C: 3.63%Net Expense*: Class A: 1.62%Class C: 2.37% For Equity Income Fund: Gross expense: Class A: 2.04%Class C: 2.75%Net Expense*: Class A: 1.60%Class C: 2.35% * The advisor has contractually agreed to expense reductions through at least August 27, 2014. The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. 2 SiM Dynamic Allocation Funds Class A performance data with load reflects a 3.75% maximum sales charge for the Diversified Income Fund, 5.50% for the Equity Income Fund.Class C performance data with load for each Fund reflects a maximum deferred sales charge of 1.00%.Performance data without load does not reflect sales charges and if it had, returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. For the one year fiscal period ended April 30, 2014, U.S. equity markets finished up 20.8%, while bonds were down -0.3%, and developed international stock markets outperformed those of emerging markets:developed markets gained 13.4% and emerging markets were down -1.8% (as measured by the Russell 3000®, Barclays U.S. Aggregate Bond, and MSCI EAFE and Emerging Markets indexes, respectively).On an absolute basis, within the Funds’ equity holdings, U.S. Large Cap Growth was the top performer, but all domestic equity market-caps and styles performed well and within a fairly tight grouping.Within fixed income, the High Yield Bond holdings continued to lead all other fixed income asset classes in the Funds while U.S. Treasuries/Treasury Inflation – Protected Securities were the laggards.Following are specific contributors and detractors from individual Fund relative performance. SiM Diversified Income Fund One Year Fiscal Period Ended April 30, 2014 The Diversified Income Fund’s overweight exposure to High Yield Bonds was once again a primary contributor to relative performance, as this asset class (as measured by the Barclays U.S. Corporate High Yield Index) significantly outperformed the Barclays U.S. Aggregate Bond Index for the period.The Fund’s underweight exposure to long-term U.S. Treasuries also added to relative performance, as did the Fund’s exposure to Preferred Securities. On the other hand, for the one year fiscal period ended April 30, 2014, the Fund’s overweighting of both Mortgage-Backed and Equity Real Estate Investment Trusts (REITs) and Emerging Market Equities were the top detractors from relative performance. The Fund ended the period with a general composition of 59% Fixed-Income, 6% Income REITs, 7% Income Hybrids, and 28% Equities, diversified across more than 30 individual asset classes.While committed to our current strategic and tactical positioning, as always we will constantly monitor the Fund and make adjustments when we deem warranted based on our view of market and economic conditions. SiM Equity Income Fund One Year Fiscal Period Ended April 30, 2014 The Equity Income Fund’s overweight exposure to High Yield Bonds was a primary contributor to relative performance, as this asset class significantly outperformed the Barclays U.S. Aggregate Bond Index for the period.The Fund’s underweight exposure to International Developed Market stocks also added to relative performance, with returns of this asset class lagging those of the U.S. broad equity market (as measured by the MSCI EAFE and Russell 3000® Indexes). On the other hand, for the one year fiscal period ended April 30, 2014, the Fund’s overweight exposures to REITs (both Mortgage-Backed and Equity) and Emerging Market Equities were the top detractors from relative performance. The Fund ended the period with a general composition of 13% Fixed-Income, 10% Income REITs, 4% Income Hybrids, and 73% Equities, diversified across more than 30 asset classes.While committed to our current strategic and tactical positioning, as always we will constantly monitor the Fund and make adjustments when we deem warranted based on our view of market and economic conditions. Economic and Investment Outlook SiM's proprietary Economic and Investment Outlook is our independent assessment of U.S. and global growth and inflation factors and how they should affect global capital markets for the coming period.We believe ample 3 SiM Dynamic Allocation Funds liquidity injected worldwide has finally led to acceptable growth (moderate but sustainable) and see monetary policy shifting back to neutral early-mid 2015.Although early, we think that we should be well positioned for what looks like a several year transition from sub-par growth to a sustainable path.A solid economic foundation should last longer than markets expect and may include the following attributes:confidence builds, consumers are buoyed by improved employment/wages and less debt, the wealth effect remains intact, housing is solid and returning to trend, absolute interest rates are conducive to “risk-on” behavior, fundamentals are in place to support a reduction in excess savings and an increase in spending (consumer, corporate and investment), Emerging Markets are re-emerging – led by China, and Europe is stabilizing.Global synchronization is finally taking hold and is a key to both moderate/acceptable growth and inflation, and is very different from the desynchronized Global environment of the past several years. Positioning Themes as Guided by Economic and Investment Outlook For 2014 our structural long-term product biases (Income, Diversification, Domestic, Emerging Markets, Small-Mid Caps, and Patience) will be the primary drivers to portfolio positioning, as valuations are not as compelling as they were in 2013.This argues for spreading out and dialing down portfolio risks consistent with longer-term strategic positioning, and endeavoring to damp overall volatility while maintaining potential benefits of any structural tailwinds.We look to position the Funds in accordance with the below listed Dynamic Allocation themes and positioning, as guided by our proprietary Economic and Investment Outlook. • Overall Key Positioning Tilts – Strongly favor equities over bonds; High Yield/Corporates over U.S. Treasuries; Small-Mid Caps over Large-Caps; China/Emerging Markets over Europe o Maintain Overweight Positioning –U.S., Small-Mid, High Yield/Corporates, Emerging Markets (China, BRICs (Brazil, Russia, India, China)) o Reduce Exposures – Mortgage-Backed REITs and Equity REITs o Slightly Increase Equities – from Mortgage-Backed REIT positions o Maintain Balance – Convertible and Preferred holdings o Maintain Equity Sector Allocations – Technology, Health Care, Utilities The SiM team will continue to diligently monitor both economic and market events, and seek to position the Funds in accordance with our proprietary long-term strategic outlook utilizing our near-term selective tactical tilts. Sincerely, Randy Yoakum, CFA Chief Executive Officer/Portfolio Manager Strategic Income Management, LLC Please see next page for full disclosures. 4 SiM Dynamic Allocation Funds Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, high yield bonds, fixed income investments and commodities.Each of the Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Because the Funds invest in ETFs and ETNs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s or ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Funds’ investments in REITs will be subject to the risks associated with the direct ownership of real estate. Barclays Corporate U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage-backed securities, asset-backed securities, and commercial mortgage-backed securities. The Barclays Capital U.S. Corporate High-Yield Index measures the market of USD-denominated, non-investment grade, fixed rate, taxable corporate bonds.Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below after dropping the highest and lowest available ratings.The index excludes emerging markets debt. Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000® Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 22 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 21 emerging market countries. Diversification does not assure a profit or protect against a loss in a declining market. ©2014 Morningstar, Inc.All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Morningstar Percentile Ranking compares a fund’s Morningstar risk and return scores with all the funds in the same Category, where 1% Best and 100% Worst.Morningstar ranks are for the A Share for the Diversified Income Fund and A Share for the Equity Income Fund.Rankings for other classes of shares may differ.Past performance is no guarantee of future results. Morningstar Conservative Allocation: Conservative-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold smaller positions in stocks than moderate-allocation portfolios. These portfolios typically have 20% to 50% of assets in equities and 50% to 80% of assets in fixed income and cash. Morningstar Aggressive Allocation: Aggressive-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than moderate-allocation portfolios. These portfolios typically have 70% to 90% of assets in equities and the remainder in fixed income and cash. An investment cannot be made directly in an index. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges, and expenses. The SiM Dynamic Allocation Funds are distributed by Quasar Distributors, LLC. 5 SiM Dynamic Allocation Diversified Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Diversified Income Fund – Class A shares vs the Blended Index Since Average Annual Total Return: One Year Inception1 SiM Dynamic Allocation Diversified Income Fund – Class A (without sales load) 2.58% 6.32% SiM Dynamic Allocation Diversified Income Fund – Class A (with sales load) -1.28% 4.90% SiM Dynamic Allocation Diversified Income Fund – Class C (without CDSC) 1.80% 5.55% SiM Dynamic Allocation Diversified Income Fund – Class C (with CDSC) 0.82% 5.55% 65% Barclays Capital U.S. Aggregate Bond Index/29% Russell 3000® Index 5% MSCI EAFE Index/1% MSCI EM Index (Blended Index) 6.26% 7.36% Barclays Capital U.S. Aggregate Bond Index -0.26% 3.24% Russell 3000® Index 20.78% 16.27% MSCI EAFE Index (Net) 13.35% 8.48% MSCI Emerging Markets Index (Net) -1.84% -1.45% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 3.75% front-end sales load.Class C shares may be subject to a contingent deferred sales charge (“CDSC”) on redemptions held for twelve months or less after purchase.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays Capital U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage-backed securities, asset-backed securities, and commercial mortgage-backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 22 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 21 emerging market countries. Indices do not incur expenses and are not available for investment. 1 The Fund commenced operations on June 21, 2011. 6 SiM Dynamic Allocation Equity Income Fund Comparison of the change in value of a $10,000 investment in the SiM Dynamic Allocation Equity Income Fund – Class A shares vs the Blended Index Since Average Annual Total Return: One Year Inception1 SiM Dynamic Allocation Equity Income Fund – Class A (without sales load) 11.35% 10.33% SiM Dynamic Allocation Equity Income Fund – Class A (with sales load) 5.22% 8.18% SiM Dynamic Allocation Equity Income Fund – Class C (without CDSC) 10.53% 9.58% SiM Dynamic Allocation Equity Income Fund – Class C (with CDSC) 9.53% 9.58% 15% Barclays Capital U.S. Aggregate Bond Index/66% Russell 3000® Index 16% MSCI EAFE Index/3% MSCI EM Index (Blended Index) 15.60% 12.62% Barclays Capital U.S. Aggregate Bond Index -0.26% 3.24% Russell 3000® Index 20.78% 16.27% MSCI EAFE Index (Net) 13.35% 8.48% MSCI Emerging Markets Index (Net) -1.84% -1.45% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-746-3863. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, June 21, 2011. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.Class A shares may be subject to a 5.50% front-end sales load.Class C shares may be subject to a contingent deferred sales charge (“CDSC”) on redemptions held for twelve months or less after purchase.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. Barclays Capital U.S. Aggregate Bond Index is a broad based index composed of U.S. dollar denominated, investment grade, fixed-rate taxable bonds which includes treasuries, government-related securities, mortgage-backed securities, asset-backed securities, and commercial mortgage-backed securities. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. MSCI EAFE Index measures the performance of all of the publicly traded stocks in 22 developed non-U.S. markets. MSCI Emerging Markets Index measures the equity market performance of 21 emerging market countries. Indices do not incur expenses and are not available for investment. 1 The Fund commenced operations on June 21, 2011. 7 SiM Dynamic Allocation Diversified Income Fund Allocation of Portfolio Assets at April 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 8 SiM Dynamic Allocation Equity Income Fund Allocation of Portfolio Assets at April 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 9 SiM Dynamic Allocation Funds Expense Example at April 30, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/13 – 4/30/14). Actual Expenses For each class of the SiM Dynamic Allocation Diversified Income Fund (“Diversified Income Fund”) and SiM Dynamic Allocation Equity Income Fund (“Equity Income Fund”), two lines are presented in the tables below.The first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.35% for Class A shares and 2.10% for Class C shares of each Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 10 SiM Dynamic Allocation Funds Expense Example (Continued) at April 30, 2014 (Unaudited) Diversified Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/13 4/30/2014 (11/1/13 – 4/30/2014) Class A Actual $ 6.84 Class A Hypothetical (5% return before expenses) $ 6.76 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/13 4/30/2014 (11/1/13 – 4/30/2014) Class A Actual $ 6.87 Class A Hypothetical (5% return before expenses) $ 6.76 Class C Actual Class C Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 2.10% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 11 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments at April 30, 2014 Shares Value EXCHANGE-TRADED FUNDS – 94.9% Equity ETFs – 36.6% Health Care Select Sector SPDR Fund $ iShares Cohen & Steers Realty Majors Index Fund iShares Mortgage Real Estate Capped ETF iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 58.3% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $10,885,402) Principal Amount CORPORATE BONDS – 2.6% Health Care and Social Assistance – 2.6% Kindred Healthcare, Inc. $ 8.25%, 6/1/19 Total Corporate Bonds (Cost $301,188) The accompanying notes are an integral part of these financial statements. 12 SiM Dynamic Allocation Diversified Income Fund Schedule of Investments (Continued) at April 30, 2014 Shares Value SHORT-TERM INVESTMENTS – 2.8% Fidelity Institutional Money Market Portfolio – Class I, 0.05% (a) $ Total Short-Term Investments (Cost $352,771) Total Investments in Securities (Cost $11,539,361) – 100.3% Liabilities in Excess of Other Assets – (0.3)% ) Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 13 SiM Dynamic Allocation Equity Income Fund Schedule of Investments at April 30, 2014 Shares Value EXCHANGE-TRADED FUNDS – 95.9% Equity ETFs – 85.8% Health Care Select Sector SPDR Fund $ iShares Cohen & Steers Realty Majors Index Fund iShares Mortgage Real Estate Capped ETF iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs – 10.1% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF Total Exchange-Traded Funds (Cost $28,533,822) Principal Amount CORPORATE BONDS – 1.0% Health Care and Social Assistance – 1.0% Kindred Healthcare, Inc. $ 8.250%, 6/1/19 Total Corporate Bonds (Cost $350,563) The accompanying notes are an integral part of these financial statements. 14 SiM Dynamic Allocation Equity Income Fund Schedule of Investments (Continued) at April 30, 2014 Shares Value SHORT-TERM INVESTMENTS – 3.3% Fidelity Institutional Money Market Portfolio – Class I, 0.05% (a) $ Total Short-Term Investments (Cost $1,277,142) Total Investments in Securities (Cost $30,161,527) – 100.2% Liabilities in Excess of Other Assets – (0.2)% ) Net Assets – 100.0% $ ETF – Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 15 SiM Dynamic Allocation Funds Statements of Assets and Liabilities at April 30, 2014 Diversified Equity Income Fund Income Fund ASSETS Investments in securities, at value (cost $11,539,361 and $30,161,527, respectively) $ $ Receivables: Fund shares issued Interest Due from Adviser (Note 4) — Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Distributions — Advisory fees — Administration and fund accounting fees Audit fees Chief Compliance Officer fee Custody fees Shareholder reporting Transfer agent fees and expenses 12b-1 distribution fees Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ Maximum offering price per share (Net asset value per share divided by 96.25% and 94.50%, respectively) $ $ Class C Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income — Accumulated net realized loss on investments ) ) Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 16 SiM Dynamic Allocation Funds Statements of Operations For the Year Ended April 30, 2014 Diversified Equity Income Fund Income Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Legal fees Custody fees (Note 4) Trustee fees Reports to shareholders Insurance expense Miscellaneous expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain/(loss) on investments ) Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 17 SiM Dynamic Allocation Diversified Income Fund Statements of Changes in Net Assets Year Ended Year Ended April 30, 2014 April 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) From net realized gain on investments Class A Shares ) ) Class C Shares ) ) Distributions in excess — — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $
